      Case 1:18-cr-00786-CM Document 83 Filed 01/28/21 Page 1 of 6



                                                                      USDCSDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FU.ED
UNITED STATES DISTRICT COURT
                                                                      DOC#:                I        I
SOUTHERN DISTRICT OF NEW YORK
                                                      X               DATE FILED:      / / 2(/i1

UNITED STATES OF AMERICA
                                                              PRELIMINARY ORDER OF
                - v. -                                        FORFE ITURE /
                                                              MONEY JUDGMENT
TESHEIKA BROWN- EDWARDS ,
                                                              S2 18 Cr . 786 (CM )
                               Defendant .

                                                      X


                WHEREAS ,      on or about March 20 ,               2019 ,    TESHEIKA BROWN-

EDWARDS ( the "defendant") , was charged in a five - count Superseding

Info r mation ,     S2 18 Cr . 786            (CM)    (i: he "Information") , with Hobbs

Act Robbery , in violation of Title 18 , United States Code, Sections

1951 and 2 (Count One) ; conspiracy to commit Hobbs Act Robbery , in

violation of Title 18 ,                United States Code ,              Section 1951           (Count

Two) ; use , carrying , possession , and discharge of a firearm , in

violation         of     Title         18 ,       United        States       Code,         Sections

924 (c)   (1)   (A) (iii) and 2 (Count Three) ; conspiracy to commit access

device fraud in violation of Title 18 , United States Code , Sections

1029 (a) (1) and (b) (2) ; and participating in a narcotics conspiracy

in violation of Title 21 , United States Code , Section 846 ;

                WHEREAS ,        the     Information            included        a      forfeiture

allegation        as     to     Counts        One ,   Two ,     Four ,    and       Five       of       the

Information , seeking forfeiture to the United States , pursuant to

Title 18 , United States Code , Section 98l(a) (1) (C) and Title 28,

United          States        Code ,     Section          246l(c) ,       982 (a) (2) (B)               and
      Case 1:18-cr-00786-CM Document 83 Filed 01/28/21 Page 2 of 6




1029 (c) ( 1) (C) , and Title 21 ,     United States Code ,       Section 853 , of

any and all property ,      real and personal ,         that constitutes or is

derived from proceeds traceable to the commission of the offenses

charged in Counts One ,         Two,   Four,    and Five of the      Information ,

including but     not    limited to      a   sum of money      in   United States

currency     representing    the   amount      of   proceeds   traceable    to   the

commission of the offenses charged in Counts One , Two ,                  Four , and

Five , of the Information that the defendant personally obtained ;

             WHEREAS , on or about March 20 , 2019 , the defendant pled

guilty to Counts One through Five of the Information , pursuant to

a   plea   agreement     with    the   Government ,     wherein     the   defendant

admitted the     forfeiture allegations with respect to Count One ,

Two , Four , and Five of the Information and agreed to forfeit , Title

18 , United States Code , Section 981(a) (1) (C) and Title 28 , United

States Code , Section 2461 (c) , 982 (a) (2) (B) and 1029 (c) (1) (C) , and

Title 21 , United States Code , Section 853 , a sum of money equal to

the amount of proceeds traceable to the commission of the offenses

charged in Counts One , Two , Four , and Five of the Information that

the defendant personally obtained ;

             WHEREAS , the Government asserts that $100,000 in United

States     currency    represents ,    the     amount   of   property,    real   and

personal ,   that constitutes or is derived from proceeds traceable
         Case 1:18-cr-00786-CM Document 83 Filed 01/28/21 Page 3 of 6




to the commission of the offense charged in Counts One and Two of

the Information , that the defendant personally obtained;

             WHEREAS,   the Government seeks a money judgment in the

amount of $100 , 000 in United States currency ,            pursuant to Title

18 , United States Code , Section 98l(a) (1) (C) and Title 28, United

States Code , Section 246l(c) ,         representing any and all property ,

real and personal ,      that constitutes or is derived from proceeds

traceable to the commission of the offense c harged in Counts One

and Two of the Information;

              WHEREAS, on or about January 28 , 2021 , the defendant was

sentenced and ordered to forfeit a money judgment in the amount of

$100,000     in    United States   currency     representing   the   amount   of

proceeds traceable to the offense charged in Counts One and Two of

the Information that the defendant personally obtained ;

              WHEREAS, the Court finds that as a result o f acts and/o r

omissions of the defendant , the proceeds traceable to the offense

charged in Count One and Two of the Info rmat ion that the defendant

personally obtained cannot be            located upon the exercise of due

diligence .

              NOW,   THEREFORE ,   IT   IS   ORDERED ,   ADJUDGED AND   DECREED

THAT :

              1.     As a result of the offenses charged in Counts One

and Two of the Information , to which the defendant pled guilty , a
         Case 1:18-cr-00786-CM Document 83 Filed 01/28/21 Page 4 of 6




money judgment in the amount of $100 , 000 in United States currency

( the    "Money      Judgmentu ) ,      representing        the    amount    of   proceeds

traceable to the offenses charged in Count One and Count Two of

the Information that the defendant personally obtained , shall be

entered against the defendant .

                2.      Pursuant to Rule 32 . 2 {b) ( 4 ) of the Federal Rules of

Criminal        Procedure ,    this     Order of        Forfeiture/Money Judgment        is

final as to the defendant ,              TESHEIKA BROWN - EDWARDS ,         and shall be

deemed part of the sentence of the defendant , and shall be included

in the judgment of conviction therewith .

                3.      All   payments     on    the     outstanding      money   judgment

shall be made by postal money order, bank or certified check , made

payable , in this instance , to the United States Marshals Service ,

and delivered by mail              to    the    United States Attorney ' s        Office ,

Southern        District      of   New    York ,       Attn:    Money     Laundering    and

Transnational Criminal Enterprises Unit , One St . Andrew ' s Plaza ,

New York , New York 10007 and shall indicate the defendant ' s name

and case number .

                4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund ,    and     the    United    States       shall    have     clear   title   to   such

forfeited property.
        Case 1:18-cr-00786-CM Document 83 Filed 01/28/21 Page 5 of 6




               5.     Pursuant to Title 21 , United States Code ,           Section

853 (p l ,   tr.e   United States   is    authorized    to    seek   forfeiture   of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment .

               6.     Pursuant to Rule 32. 2 (bl (3) of the Federal Rul es of

Criminal       Procedure ,   the    United   States     Attorney ' s     Office   is

author ized to conduct any dis cover y needed to identify , locate or

dispose        of     forfeitable     property ,       including       depositions ,

interrogatories ,       requests    for   production     of   documents     and   the

issuance of subpoenas .

               7.     The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture/Money Judgment , and to amend it as

necessary , pursuant to Rule 32 . 2 of the Federal Rules of Criminal

Procedure .
                      Case 1:18-cr-00786-CM Document 83 Filed 01/28/21 Page 6 of 6
I   t   '   #




                              8.     The     Clerk    of   the    Court     shall     forward       three

                certified copies of this              Preliminary Order of          Forfeiture/Money

                Judgment to Assistant United States Attorney Alexander J . Wilson ,

                Co - Chief    of    the     Money    Laundering    and    Transnational       Criminal

                Enterprises        Unit ,    United    States     Attorney ' s     Office ,   One     St .

                Andrew ' s Plaza, New York , New York 10007 .

                Dated : New York , New York
                                    J-Y,
                                                                 s~ liue
                        January      2021

                             3~ r-(·t>~
                                                            G ONORABLE COLLEEN MCMAHON
                                                                 CHIEF    UNITED    STATES    DISTRICT
                                                                 JUDGE
